Guerry, J.,
concurring specially. In view of the opinion of the Supreme Court in answer to the certified questions in this case I am concurring in the opinion rendered, but not in what is said therein. It is expressly stated by the Supreme Court that they are “not concerned with any question as to the duty of the court to require an election by a solicitor-general as to the count or counts upon which he will proceed, or as to any right of the defendant to insist upon such election.” In the demurrer and motion to quash the indictment filed by the defendant in the court below this language is used: “The indictment should be quashed unless the State shall strike from said indictment four of said counts charging separate and distinct felonies and proceed against the defendant on only one felony charge.” Strictly speaking this is not a motion to require the State to elect; and if it were so treated I think it should be sustained. In the majority opinion it is said that the trial court did not err in overruling defendant’s “ timely motion to quash the indictment unless the State were required to elect which charge it would try the defendant on.” In the case of Gilbert v. State, 65 Ga. 449, it is said: “If two distinct offenses are,charged in the same indictment, and no exception is taken thereto by demurrer, the defendant may, nevertheless, demand that the State elect on which it will proceed. If the indictment shows the difference in the charges, the election may be made when it is read; *508if the difference appears from the evidence, the election may then be made; but it must be called for before the defendant opens his case.” The court in exercising its discretion as to compelling the prosecutor to elect is governed by the question as to whether the prisoner will be confounded in his defense, prejudiced in his challenges, or whether the attention of the jury is distracted by such joinder. Necessarily the question as to the number of strikes presents itself. A juror might have a bias or prejudice as to one count and not as to the other and yet be subject to challenge. I am concurring for the reason that I do not think that the question of election was properly made, but I do not concur with the language used in the majority opinion.